FILED

 

May 9, 2017
TENNESSEE BUREAU OF WORKERS’ COMPENSATION IN COURT OF

COURT OF WORKERS’ COMPENSATION CLAIMS WORKERS’
AT MEMPHIS COMPENSATION
CLAIMS
WALTER BURLESON, ) Docket No. 2016-08-1241 Time 3:30PM
Employee, )
V. )
GERMANTOWN PARTNERS ) State File No. 78490-2016
SUPERCUTS, )
Employer, )
And )
ACCIDENT FUND, ) Judge Amber E. Luttrell
Insurance Carrier. )

 

EXPEDITED HEARING ORDER DENYING REQUESTED BENEFITS

 

This matter came before the undersigned Workers’ Compensation Judge on April
13, 2017, on Mr. Burleson’s Request for Expedited Hearing. Mr. Burleson requested
medical and temporary disability benefits for an alleged September 20, 2016 back injury
and attorneys’ fees under Tennessee Code Annotated section 50-6-226(d)(b)(1) (2016)
for wrongful denial of benefits. The central legal issue is whether Mr. Burleson came
forward with sufficient evidence to demonstrate an injury arising primarily out of and in
the scope of his employment. The Court finds he did not and thus holds he is not entitled
to the requested benefits at this time.

History of Claim

Mr. Burleson worked as a stylist for Germantown Supercuts. His primary job
duties involved cutting, coloring, and washing clients’ hair. Mr. Burleson alleged an
injury to his low back on September 20, 2016, after washing a female client’s hair.' Once
finished, he helped his client, whom he described as “unsteady,” stand up from the chair
when his “back gave.” Later in his testimony, he described “sharp instant pain” in his
back upon assisting his client. Mr. Burleson denied any prior injuries to his back. Mr.
Burleson stated the receptionist, Kendra Thompson, was standing near the washing

 

"Mr. Burleson testified he could not remember his client’s name.

1
station when the incident occurred and witnessed the incident. Mr. Burleson completed
his client’s haircut; however, shortly afterward, he experienced pain in his low back and
difficulty standing up straight. In light of his symptoms, Mr. Burleson lay down on the
floor in the office. He stated Ms. Thompson saw him and talked to him while he lay on
the floor. Ms. Thompson did not testify at the hearing.

Later that day, Mr. Burleson approached the assistant manager, Ahmad Abudidab,
while he was cutting a client’s hair, and asked if he could leave early. However, the
parties dispute the details of the conversation. Mr. Burleson testified he told Mr.
Abudidab his back was hurting from “washing a client,” and told him he needed to leave
early. Mr. Burleson further stated Mr. Abudidab allowed him to leave and informed him
he would have to complete an incident report with Johnny Richards, the salon manager,
who was off work that day. Mr. Abudidab acknowledged Mr. Burleson asked to leave
early and he allowed him to do so but denied Mr. Burleson mentioned his back hurting.
Mr. Abudidab testified Mr. Burleson regularly asked to leave early when business was
slow in the salon.

After leaving the salon, Mr. Burleson testified he went home and lay on the couch.
The next day, he presented to the emergency room at Baptist Hospital. The parties
offered Mr. Burleson’s medical records into evidence at the hearing. A “Check-In Sheet”
in the emergency room indicated Mr. Burleson complained of “back, legs and testicle
pain.” The form asks, “Is this visit work related,” and “No” is checked. (Ex. 5 at 112.)
The history stated, “Pt presents to ED c/o lower back pain onset 2 days. Pt states his ‘hips
felt offset.’” Jd. at 80. The provider diagnosed a strain of the muscle, fascia, and tendon
of the lower back and restricted Mr. Burleson from working for two days. There is no
mention of a work injury in the narrative record.

Mr. Burleson called salon manager, Johnny Richards, from the emergency room.
Again, the parties agreed they spoke, but disputed the substance of the conversation. Mr.
Burleson recalled reporting his work injury to Mr. Richards and advising him, either in
that conversation or a subsequent conversation, that Kendra Thompson witnessed the
incident. Mr. Richards testified Mr. Burleson only told him he was taking a sick day and
would not be at work. Mr. Richards acknowledged, however, that he spoke with Mr.
Burleson several days later and Mr. Burleson reported a September 20 work incident.
Mr. Richards took a statement over the telephone from Mr. Burleson. The parties agreed
Supercuts did not offer Mr. Burleson a panel of physicians or authorize medical
treatment; thus, Mr. Burleson sought treatment on his own through TennCare.

The day after his emergency room visit, Mr. Burleson sought chiropractic
treatment with Dr. Caelyn Newport, D.C., for his back complaints. /d. at 121-122. There
is no history of a work injury in Dr. Newport’s record.

Following that visit, Mr. Burleson presented to Dr. Douglas Cannon, an

2
orthopedist, on September 23 for his back pain. Dr. Cannon’s history indicated Mr.
Burleson reported “a little aching on Tuesday, and Wednesday he picked up his daughter
and just developed severe pain. He could barely stand and walk[.] . . . He has never had
this before.” /d. at 9.2 Dr. Cannon diagnosed a “probable acute L5-S1 disc herniation with
radiculitis.” Dr. Cannon’s record did not mention a work injury. Mr. Burleson testified on
cross-examination that he disagreed with Dr. Cannon’s wording in the history section of
his record. Mr. Burleson explained he told Dr. Cannon he attempted but could not pick up
his daughter. Dr. Cannon ordered conservative treatment.

According to the medical records, Mr. Burleson first gave a history of his alleged
work injury to his back on October 3, at his physical therapy initial evaluation. The
record indicated the following history:

Mr. Burleson reports about 2-3 weeks ago, he was working at his job as a
stylist and was trying to help a woman out of the chair, bent over and felt
immediate pain in his back. He was able to continue work that day, but later
on the next day had a severe increase in pain[.] . .. He went to the ER.
Id. at 139.

Mr. Burleson continued treating with different providers for his back. He returned
to Baptist Hospital emergency room on two more occasions and the check-in sheets for
those visits checked “Yes” in response to the question, “Is this visit work-related?” Id. at
70 and 32. The emergency room physician referred Mr. Burleson to Dr. Kenan
Arnautovic, a neurosurgeon, for evaluation. When Mr. Burleson saw Dr. Arnautovic, he
complained of low-back pain and provided a history of his treatment to date. /d. at 1. Dr.
Arnautovic recommended surgery. There is no mention in Dr. Arnautovic’s record of a
work injury. However, Dr. Arnautovic noted an addendum at the end of his record, which
stated, “Following my visit with Mr. Burleson today we found out that he is filing a
workman’s comp claim for his injuries. We therefore cannot schedule his surgery until
this is cleared up.” Jd. at 4.

Mr. Burleson testified Dr. Arnautovic could not treat him upon learning he
claimed a work-related injury; therefore, he resumed treatment at Campbell Clinic and
saw Dr. Francis Camillo for surgical evaluation. Mr. Burleson first saw Dr. Camillo six
months following the alleged injury and gave a history of a work injury when “he was
helping one of his clients out of a chair, and she fell, and he went to grab her. He felt pain
in his back, and this has been going on since then.” /d. at 129. At the hearing, on cross-
examination, Mr. Burleson also disputed Dr. Camillo’s wording in his record and
testified he did not tell Dr. Camillo his client “fell.” He insisted, “That is his wording, not
mine.” Dr. Camillo operated on Mr. Burleson on March 28, 2017.

 

* The Court notes Tuesday was the September 20 alleged date of injury.
3
Mr. Burleson testified he is still treating and has not worked since the injury. He
asserted no doctor has released him back to work and confirmed Supercuts did not pay
any medical benefits or temporary disability benefits for this injury. Mr. Burleson
disputed the wage statement filed by Supercuts. He contended the wage statement
reflected only his hourly pay and did not include gratuity. Mr. Burleson testified he made
approximately $300 to $400 in tips per week.

Supercuts denied Mr. Burleson’s claim and argued his testimony was contradicted
by its two witnesses, Johnny Richards and Ahmad Abudidab. Contrary to Mr. Burleson’s
testimony, Mr. Richards testified he did not learn Mr. Burleson alleged a work-related
injury until several days after the incident when he received a medical off-work slip
dropped off by Mr. Burleson’s wife. He subsequently spoke to Mr. Burleson and took his
statement concerning the alleged injury. Mr. Richards did not offer Mr. Burleson a panel
of physicians and denied knowing what to say at that time. He testified he had only been
the manager for approximately one year and had not been trained regarding the process
for work-related injuries. The salon’s owner instructed him to take Mr. Burleson’s
statement and investigate the injury. In his investigation, Mr. Richards contacted Mr.
Burleson’s clients from September 20 and determined he was washing Tracy Phales’ hair
at the time he alleged his injury. Mr. Richards testified Ms. Phales did not corroborate
Mr. Burleson’s account of the incident. Ms. Phales did not testify.

Mr. Abudidab adamantly testified Mr. Burleson never reported any incident to him
on September 20. Mr. Abudidab knew the procedure for work-related injury reports and
testified if Mr. Burleson had reported an injury, he would have prepared an incident
report and called the salon owner. Mr. Abudidab first learned of Mr. Burleson’s injury
when he returned to the salon three to four days later. He stated he was “shocked” to hear
from co-workers that Mr. Burleson called in stating he was off work due to a work injury.
Mr. Abudidab questioned Ms. Thompson and other co-workers, and they knew nothing
about the alleged incident.

At the hearing, Mr. Burleson argued he came forward with sufficient evidence
supporting a back injury arising out of his employment. He argued he provided proper
notice to Supercuts and contended all the medical records “point to a September 20 injury
and roughly how the injury happened.” Mr. Burleson requested past and ongoing medical
benefits; temporary disability benefits from September 21, 2016, to the present at a
compensation rate of $465.28; and attorney’s fees of $5,460 for wrongful denial of
benefits under Tennessee Code Annotated 50-6-226 (d)(1)(B) (2016).

Supercuts argued Mr. Burleson failed to meet his burden of proving a specific
injury, based upon the conflicting testimony of its witnesses and the medical records. It
requested Mr. Burleson’s claim be denied. In the alternative, Supercuts disputed the
compensation rate and argued the proof in this case failed to justify any attorney’s fee

4
award for wrongful denial of benefits.
Findings of Fact and Conclusions of Law
Standard applied

Because this case is in a posture of an Expedited Hearing, Mr. Burleson need not
prove every element of his claim by a preponderance of the evidence. Instead, he must
come forward with sufficient evidence from which the Court can determine he is likely to
prevail at a hearing on the merits. Tenn. Code Ann. § 50-6-239(d)(1) (2016); McCord v.
Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-9 (Mar.
27, 2015).

Analysis

To be compensable, Mr. Burleson must show his alleged injury arose primarily out
of and in the course and scope of his employment and was caused by an incident, or
specific set of incidents, identifiable by time and place of occurrence. Further, he must
show, “to a reasonable degree of medical certainty that [his alleged work injury]
contributed more than fifty percent (50%) in causing the . . . disablement or need for
medical treatment, considering all causes.” Tenn. Code Ann. § 50-6-102(14) (2016).

The preliminary question the Court must address is whether Mr. Burleson came
forward with sufficient evidence at this interlocutory stage to establish the occurrence of
a specific incident on September 20, 2016. The Court holds he did not for the reasons set
forth below.

Mr. Burleson testified as he assisted an unsteady client stand up from a chair his
“back gave.” He continued with the client and finished her hair. He stated Ms. Thompson
witnessed the incident; however, he did not state whether he spoke to Ms. Thompson or
what Ms. Thompson specifically witnessed. Mr. Burleson also testified Ms. Thompson
was the only coworker who saw him on the floor of the office and spoke to him, but she
did not testify. Additionally, Mr. Burleson claimed he told Mr. Abudidab about his injury
the same day. However, Mr. Abudidab disputed his testimony and denied Mr. Burleson
mentioned any work injury. Mr. Abudidab and Mr. Richards also testified that Ms.
Thompson denied any knowledge of Mr. Burleson’s alleged injury. Given the conflicting
testimony and Ms. Thompson’s absence from the hearing, the Court finds no
corroboration of Mr. Burleson’s testimony concerning the event.

Further, Mr. Burleson’s histories at his doctor visits immediately following the
injury date are not consistent with his testimony. Mr. Burleson saw three different
medical providers—Baptist ER, Dr. Newport, and Dr. Cannon-in the three days following
his alleged injury date; yet, there is no history of a work injury mentioned in those

5
records. Mr. Burleson attempted to clarify the discrepancy in Dr. Cannon’s record. He
testified Dr. Cannon incorrectly noted the history when he stated, “He was noticing a
little aching Tuesday, and Wednesday he picked up his daughter and just developed
severe pain.” Mr. Burleson explained he told Dr. Cannon that he could not pick up his
daughter. While it is plausible Dr. Cannon misunderstood Mr. Burleson’s statement
concerning his daughter, Mr. Burleson still did not explain why there was no mention in
the history of his work injury. Moreover, he offered no testimony to explain why the
emergency room record from the day after his injury failed to mention his work injury or
why he checked “No” to the question, “Is this visit work related?” Absent any proof to
reconcile these inconsistencies, the Court holds Mr. Burleson did not provide sufficient
evidence that he would likely prevail at a hearing on the merits regarding the occurrence
of a specific incident.

Had Mr. Burleson established the specific-incident criterion of the statutory
definition of injury, the Court finds an absence of medical evidence showing Mr.
Burleson’s described injury contributed more than fifty percent in causing his condition
or need for medical treatment. While Dr. Camillo’s March 6, 2017 record noted a history
somewhat consistent with Mr. Burleson’s testimony concerning the September 20
incident, the Court finds Dr. Camillo offered no opinion regarding causation. The lesser
evidentiary standard of an Expedited Hearing does not relieve Mr. Burleson of producing
some evidence of an injury arising primarily out of and in the course and scope of
employment, even if that evidence does not rise to the level of a “preponderance of the
evidence.” Buchanan v. Carlex Glass Co., 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at
*6 (Sept. 29, 2015). Thus, the Court holds Mr. Burleson did not come forward with
sufficient evidence establishing he would likely prevail at a hearing on the merits
regarding medical causation.

For the foregoing reasons, the Court holds Mr. Burleson did not come forward
with sufficient evidence at this interlocutory stage to show he would likely prevail at a
hearing on the merits in establishing his injury arose primarily of out of his employment
at Supercuts. Accordingly, his request for benefits is denied at this time.

IT IS, THEREFORE, ORDERED as follows:

1. Mr. Burleson’s request for medical and temporary disability benefits is denied.

2. This matter is set for a Status Hearing on Monday, June 26, 2017, at 1:00 p.m.
Central Time. The parties must call 855-543-5039 to participate in the hearing.
ENTERED this the | Th 2017.

JUDGE AMBER E. LUTTRELL
Court of Workers’ Compensation Claims
APPENDIX

Exhibits:

First Report of Injury

Wage Statement

Notice of Denial

Attorney fee itemization-Monica Rejaei

Collective Exhibit-Medical Records

Campbell Clinic off-work slip

Collective Exhibit-Dr. Cannon and Dr. Camillo notes

TPS YS

Technical record:°

Petition for Benefit Determination
Dispute Certification Notice
Request for Expedited Hearing
Employee’s Pre-Hearing Brief
Employer’s Pre-Hearing Brief
Employer’s Witness List

Se ae |

 

> The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the _ 9th day
of May, 2017.

 

 

 

 

 

 

 

 

Name First | Via Service sent to:
Class | Email
Mail
Monica Rejaei, Esq., X | mrejaei@nstlaw.com
Attorney for Employee
Gordon Aulgur., Esq., X | Gordon.aulgur@accidentfund.com
Attorney for Employer

 

Png Mum

Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims